DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and therefore claims 2-22) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “kinematically connected” has no well defined meaning, it is interpreted as two or more bodies which are connected in such a way as to transfer kinematic energy through/between them, furthermore, a non-ideal connection will always change its distance over time (as wear and tear happen while utility of the suspension). Examiner is unsure as to what applicant is trying to imply with the term “kinematically connected”. 
Claim 3 recites the limitation "guide profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 should be a dependent of claim 2 instead of 1, as claim 2 mentions the guide profile.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9-12 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JPs59192686A). Regarding claim 1,19,20 and 21-22, Watanabe discloses a front suspension system (1) for a motorcycle front wheel comprising:
at least one sheath (1a) and at least one stem (1b), housed and telescopically guided inside the sheath in a direction of a fork axis (see figure 5);
a foot (8) associated to the sheath (1a) and the stem (1b) that rotatably supports a wheel spindle (9) of a front wheel (2) defining a rotation axis;
a braking device (32) for the front wheel (2), having a support (10) rotatably mounted with respect to the wheel spindle (9) so as to be able to oscillate about the rotation axis;
wherein  between the support (10) of the braking device (32) and foot (8) of the suspension are interposed transfer means (fig. 5) of the braking force, exerted by the braking device (32), on an element (1a,1b) between the sheath (1a) and the stem (1b) that does not support the foot (8);
wherein the transfer means (fig. 5) comprise a cam (10a) hinged to the foot (8) in a first hinged point (see figure 5, just above the brake), kinematically connected (see indefinite rejection 
Regarding claim 9, wherein the cam (10a) is mechanically connected to a portion of the suspension integral with the element, between the sheath (1a) and the stem (1b), which does not support the foot (8), by means of a connecting rod (7) hinged, at opposite ends, to the cam (10a) and to said portion of the suspension integral to the element  that does not support the foot (8).
Regarding claims 10-12,20 and 22, wherein the connecting rod (7) is hinged to the cam (10a) and to a collar/steering plate/suspended mass (6) integral with said element  so as to transfer to this, in the direction of the fork axis, a part of the braking force.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe. Watanabe does not mention bearings on the support and connected to the foot. However, one of ordinary skill in the art would have the knowledge that a bearing can be present in between the support (10) and the foot (8), as the support is able to pivot relative to the foot, wherein adding a bearing to Watanabe would result in easier rotation between the support and the foot, in order to reduce wear and tear and to allow for rapid rotation. Regarding the oblique bearings and the mounting of them, these can be seen as design choice, as the designer can change the types of bearings and the mounting for specific types of uses and terrains.

Allowable Subject Matter
Claims 2-5,5-8 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 2 states “a curvilinear guide profile”; claim 3 states “a center of curvature” and claims 13-15 mentioned “the preloaded traction spring”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611